DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “PROJECTION OPTICAL APPARATUS, PROJECTOR, AND METHOD FOR PROJECTION OPTICAL APPARATUS,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: degradation suppressor, projection controller in claim 1; detector in claim 2; rotation driver in claims 3 and 10; cooler in claims 4 and 11; notifier in claim 5; imager in claim 6; temperature detector in claim 7; leak light detector in claim 8; thickness detector in claim 9; light modulator in claim 12; light emission period detector in claim 13; luminescence intensity detector in claim 14; and luminance information detector in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 6, and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Suzuki (US 20010050758 A1).
Regarding claim 1, Suzuki teaches a projection optical apparatus (Fig. 76-79) comprising: a projection system projecting light and including a resin lens ([0031], [0266], [0331], [0522]); a degradation suppressor configured to suppress degradation of the resin lens; and a projection controller configured to control the degradation suppressor ([0081]-[0087], [0574]-[0634]).
Regarding claim 2, Suzuki further teaches a detector (temperature sensor or CCD) configured to detect a state of the degradation of the resin lens, wherein the projection controller controls the degradation suppressor based on a detection result of the detector ([0081]-[0087], [0574]-[0634]).
Regarding claim 7, Suzuki further teaches the detector includes a temperature detector configured to detect a temperature of the resin lens, and the projection controller controls the degradation suppressor based on information on the detected temperature ([0081]-[0087], [0574]-[0634]).
Regarding claim 6, Suzuki further teaches the detector (53) includes an imager (CCD) configured to capture an image of a projection image on a projection surface, and the projection controller controls the degradation suppressor based on information on luminance of the captured image of the projection image ([0081]-[0087], [0574]-[0634]).
Regarding claim 16, Suzuki teaches a method for controlling a projection optical apparatus including a projection system projecting light and including a resin lens ([0031], [0266], [0331], [0522]), the method comprising: detecting a state of degradation of the resin lens (by temperature sensor or CCD); and performing a suppression operation of suppressing the degradation of the resin lens based on a detection result of the degradation state ([0081]-[0087], [0574]-[0634]).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kuroda (US 20170242213 A1).
Regarding claims 4, 11 and 18, Suzuki does not explicitly teach the degradation suppressor includes a cooler configured to cool the resin lens, and the cooler cools the resin lens when the detection result exceeds a predetermined threshold. 
Kuroda teaches the degradation suppressor includes a cooler configured to cool the resin lens, and the cooler cools the resin lens when the detection result exceeds a predetermined threshold ([0071]-[0080]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Suzuki with Kuroda; because it allows cooling the lens thereby preventing permanent damage or reduction of the lens life.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kayano (US 20170363940 A1).
Regarding claims 3 and 17, Suzuki does not teach the degradation suppressor (28) includes a rotation driver configured to rotate the resin lens around a rotation axis along an optical axis of the projection system, and the rotation driver rotates the resin lens by a predetermined angle when the detection result exceeds a predetermined threshold.
Kayano teaches a rotation driver configured to rotate the resin lens around a rotation axis along an optical axis of the projection system, and the rotation driver rotates the resin lens by a predetermined angle over a predetermined period when the detection result exceeds a predetermined threshold ([0044]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Suzuki with Kayano; because it eliminates evenness in temperature and vibration (Kayano; [0044]).
Regarding claim 10, Suzuki does not explicitly teach the degradation suppressor (28) includes a rotation driver configured to rotate the resin lens around a rotation axis along an optical axis of the projection system, and the rotation driver continuously rotates the resin lens.
Kayano teaches a rotation driver configured to rotate the resin lens around a rotation axis along an optical axis of the projection system, and the rotation driver continuously rotates the resin lens ([0044]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Suzuki with Kayano; because it eliminates evenness in temperature and vibration (Kayano; [0044]).

Claims 1, 2, 5, 12, 14, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20120133896 A1) in view of Suzuki (US 20010050758 A1).
Regarding claim 1, Maeda teaches a projection optical apparatus comprising: a projection system projecting light and including optical parts; a degradation suppressor configured to suppress degradation of the optical parts; and a projection controller configured to control the degradation suppressor (Fig. 1-8; [0100]).
Maeda does not explicitly teach the optical part being a resin lens.
Suzuki teaches a projection optical apparatus having a resin lens ([0031], [0266], [0331], [0522]), which is known to be deteriorated over time due to exposure to high intensity light.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Maeda with Suzuki; because resin lens are cheaper and easier to manufacture.
Regarding claims 2 and 16, Maeda, as modified by Suzuki, further teaches a detector configured to detect a state of the degradation of the resin lens, wherein the projection controller controls the degradation suppressor based on a detection result of the detector (Fig. 1-8; [0070]-[0082]).
Regarding claims 5 and 19, Maeda, as modified by Suzuki, further teaches the resin lens is provided in an exchangeable manner, the degradation suppressor includes a notifier configured to notify a user, and the notifier notifies the user of a promotion of a replacement of the resin lens when the detection result exceeds a predetermined threshold (S05, S15; Fig. 7-8; [0091], [0099]).
Regarding claim 12, Maeda, as modified by Suzuki, further teaches a light source (10); a light modulator (18, 24 and 33) modulating light emitted from the light source in accordance with image information; and the projection optical apparatus according to claim 1 projecting the light modulated by the light modulator.
Regarding claim 14, Maeda, as modified by Suzuki, further teaches a luminescence intensity detector (84) configured to detect intensity of the light emitted from the light source, wherein the projection controller controls the degradation suppressor (28) based on information on the detected luminescence intensity (Fig. 5-8).
Regarding claim 15, Maeda, as modified by Suzuki, further teaches a luminance information detector (84) configured to detect luminance information obtained from the image information, wherein the projection controller controls the degradation suppressor based on the detected luminance information (Fig. 5-8).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Suzuki and in further view of Norton (US 20150253456 A1).
Regarding claim 8, neither Maeda nor Suzuki teaches the detector includes a leakage light detector configured to detect leakage light leaking from the resin lens, and the projection controller controls the degradation suppressor based on information on intensity of the detected leakage light.
Norton teaches a leakage light detector (104) configured to detect leakage light leaking from the lens (106, 302, 408), and the projection controller controls the degradation suppressor based on information on intensity of the detected leakage light (Fig. 1-9).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Maeda and Suzuki with Norton; because it allows monitoring and identifying multiple individual lenses simultaneously.
Regarding claim 9, neither Maeda nor Suzuki teaches the detector includes a thickness detector configured to detect a thickness of the lens in an optical axis direction thereof, and the controller controls the degradation suppressor based on information on the detected thickness of the lens.
Norton teaches the detector includes a thickness detector (104) configured to detect a thickness of the lens (106, 302, 408) in an optical axis direction thereof, and the controller controls the degradation suppressor based on information on the detected thickness of the lens (Fig. 1-9). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Maeda and Suzuki with Norton; because it allows monitoring and identifying multiple individual lenses simultaneously.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Suzuki and in further view of Kotani (US 20120033187 A1).
Regarding claim 13, neither Maeda nor Suzuki teaches a light emission period detector configured to detect alight emission period for which the light source emits light, wherein the projection controller controls the degradation suppressor based on information on the detected light emission period.
Kotani teaches a light emission period detector configured to detect alight emission period for which the light source emits light, wherein the projection controller controls the degradation suppressor based on information on the detected light emission period ([0035]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Maeda and Suzuki with Kotani; because it allows timely maintenance service.


Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20210165308 A1, US 20210051305 A1, US 20190025689 A1, US 20170242324 A1, disclose projection lens deterioration detector and correction/compensation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882